DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on September 8, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the feature “impurities are doped in an undoped group III-V compound semiconductor layer” in lines 5-6. It is unclear what “impurities” in line 5 refers to in view of the context of claim 13, thus this renders the claim indefinite.
For example, claim 13 recites “an impurity material gas … supplied to a reacting furnace …” in lines 3-4. It is unclear whether “impurities” in line 5 refers to “an impurity material gas” in line 3 or something else. For the examination purpose, the above feature of claim 13 is interpreted to as disclosed in prior art.

Claim 20 recites “impurities are doped in an undoped group III-V compound semiconductor layer” in line 6. Regarding claim 20, the discussion with respect to claim 13 similarly applies.
Claim 22 recites “impurities are doped in an undoped group III-V compound semiconductor layer” in line 6. Regarding claim 22, the discussion with respect to claim 13 similarly applies.
Claims 14-17, 19, 21 and 23 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama et al. US 5,827,365.
Regarding claim 22, Shimoyama teaches a manufacturing method of a group III-V compound semiconductor device (e.g., Example 3), the method comprising: 
a first process in which a group V material gas (e.g., AsH3, Example 3), an impurity material gas (e.g., disilane, Example 3) and a halogenated reactive gas as an etching gas (e.g., HCl, Example 3) are supplied to a reacting furnace which is set at a temperature and a pressure xGa1-xAs, Example 3).  
Shimoyama does not explicitly teach a temperature of a range from 400°C to 500°C for a reacting furnace.
Shimoyama, however, recognizes that growth temperature is not critical and the temperature ranges used for vapor phase growth processes may generally lie within the range of about 500 °C to 800 °C (e.g., col. 2, lines 62-65), which is overlapped with or close to the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control and adjust the method of Shimoyama to have the claimed range since it has been held that where the criticality of the claimed range is not shown, the claimed range overlaps the ranges disclosed by the prior art or the close conditions of a claim are disclosed in the prior art, a prima facie case of obviousness exists. MPEP §2144.05.
Claim 23 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama et al. US 5,827,365 in view of Tsuchiya et al. JPH06-310449 (original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 23, Shimoyama teaches the manufacturing method of the group III-V compound semiconductor device according to Claim 22 as discussed above.
Shimoyama does not explicitly teach wherein the impurity material gas which is supplied in the first process employs dimethyl zinc or diethyl zinc.
Shimoyama, however, recognizes that silicon and zinc may be used as a dopant for the group III-V compound semiconductor (e.g., col. 3, lines 36-44). It has been well known in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        October 23, 2021